UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Active Midcap Fund March 31, 2014 (Unaudited) Common Stocks99.8% Shares Value ($) Automobiles & Components1.3% Lear 75,700 Banks3.9% Comerica 97,700 5,060,860 Fifth Third Bancorp 101,900 2,338,605 KeyCorp 242,300 3,450,352 Regions Financial 110,000 1,222,100 SunTrust Banks 152,700 6,075,933 Capital Goods10.2% AECOM Technology 125,300 a 4,030,901 AGCO 81,100 4,473,476 Hexcel 86,000 a 3,744,440 L-3 Communications Holdings 41,000 4,844,150 Lennox International 79,900 7,263,709 Lincoln Electric Holdings 86,200 6,207,262 Masco 302,200 6,711,862 Oshkosh 36,200 2,131,094 Rockwell Automation 29,700 3,699,135 Valmont Industries 7,500 1,116,300 WABCO Holdings 34,000 a 3,589,040 Consumer Durables & Apparel4.5% Deckers Outdoor 47,800 a 3,811,094 Hanesbrands 100,100 7,655,648 PulteGroup 111,200 2,133,928 Whirlpool 49,300 7,368,378 Consumer Services3.7% Bally Technologies 78,200 a 5,182,314 Starwood Hotels & Resorts Worldwide 56,100 b 4,465,560 Wyndham Worldwide 105,100 7,696,473 Diversified Financials6.4% Affiliated Managers Group 800 a 160,040 Moody's 101,500 8,050,980 SLM 275,500 6,744,240 T. Rowe Price Group 95,700 7,880,895 Waddell & Reed Financial, Cl. A 101,700 7,487,154 Energy7.7% Chesapeake Energy 285,700 7,319,634 Denbury Resources 304,100 4,987,240 Dril-Quip 62,800 a 7,039,880 EQT 78,500 7,612,145 Kosmos Energy 34,900 a 383,900 Marathon Petroleum 41,100 3,577,344 SM Energy 73,000 5,204,170 Food & Staples Retailing2.0% Kroger 201,100 8,778,015 SUPERVALU 87,400 a 597,816 Food, Beverage & Tobacco4.9% Bunge 48,100 3,824,431 Hershey 24,500 2,557,800 Hillshire Brands 169,500 6,315,570 J.M. Smucker 31,300 3,043,612 Keurig Green Mountain 14,100 1,488,819 Tootsie Roll Industries 25,647 c 767,871 Tyson Foods, Cl. A 114,200 5,025,942 Health Care Equipment & Services4.9% Boston Scientific 290,200 a 3,923,504 C.R. Bard 26,100 3,862,278 CareFusion 69,000 a 2,775,180 Cigna 18,500 1,549,005 Health Net 65,100 a 2,214,051 Hill-Rom Holdings 80,200 3,090,908 ResMed 129,600 c 5,791,824 Household & Personal Products2.0% Avon Products 172,400 2,523,936 Energizer Holdings 67,300 6,779,802 Insurance2.4% Everest Re Group 14,800 2,265,140 Principal Financial Group 41,000 1,885,590 XL Group 225,300 7,040,625 Materials5.5% Commercial Metals 190,900 3,604,192 International Flavors & Fragrances 76,700 7,337,889 Packaging Corporation of America 50,400 3,546,648 Scotts Miracle-Gro, Cl. A 105,100 6,440,528 Worthington Industries 135,600 5,186,700 Pharmaceuticals, Biotech & Life Sciences8.1% Agilent Technologies 139,600 7,806,432 Charles River Laboratories International 81,100 a 4,893,574 Covance 62,300 a 6,472,970 Endo International 38,300 a 2,629,295 Illumina 800 a 118,928 Mettler-Toledo International 29,200 a 6,881,856 Salix Pharmaceuticals 8,000 a 828,880 United Therapeutics 66,100 a 6,215,383 Zoetis 71,900 2,080,786 Real Estate5.0% CBL & Associates Properties 249,100 b 4,421,525 Corrections Corporation of America 195,679 b 6,128,666 Crown Castle International 43,900 3,238,942 Forest City Enterprises, Cl. A 70,900 a 1,354,190 HCP 163,600 b 6,346,044 Kimco Realty 37,900 b 829,252 Potlatch 14,700 b 568,743 Weyerhaeuser 14,700 b 431,445 Retailing8.0% Bed Bath & Beyond 109,200 a 7,512,960 GameStop, Cl. A 114,200 c 4,693,620 Gap 139,200 5,576,352 Macy's 83,600 4,956,644 O'Reilly Automotive 54,000 a 8,013,060 PetSmart 99,900 6,882,111 Semiconductors & Semiconductor Equipment1.7% International Rectifier 66,000 a 1,808,400 LSI 42,000 464,940 Micron Technology 252,500 a 5,974,150 Software & Services10.0% ANSYS 50,400 a 3,881,808 CA 186,000 5,760,420 DST Systems 66,800 6,331,972 FactSet Research Systems 60,700 c 6,544,067 Fiserv 92,500 a 5,243,825 Intuit 110,100 8,558,073 Mentor Graphics 7,900 173,958 NeuStar, Cl. A 63,500 a 2,064,385 Symantec 315,200 6,294,544 VeriSign 37,300 a 2,010,843 Technology Hardware & Equipment3.5% Harris 10,500 768,180 NetApp 192,300 7,095,870 SanDisk 105,000 8,524,950 Transportation.4% Matson 70,400 Utilities3.7% AES 94,600 1,350,888 Edison International 68,200 3,860,802 IDACORP 48,200 2,673,654 Pinnacle West Capital 36,100 1,973,226 UGI 9,300 424,173 Wisconsin Energy 150,100 6,987,155 Total Common Stocks (cost $388,762,650) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,198,278) 1,198,278 d Investment of Cash Collateral for Securities Loaned2.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $12,705,208) 12,705,208 d Total Investments (cost $402,666,136) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in real estate investment trust. c Security, or portion thereof, on loan. At March 31, 2014, the value of the fund's securities on loan was $12,620,904 and the value of the collateral held by the fund was $12,705,208. d Investment in affiliated money market mutual fund. At March 31, 2014, net unrealized appreciation on investments was $79,902,983 of which $88,155,853 related to appreciated investment securities and $8,252,870 related to depreciated investment securities. At March 31, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 10.2 Software & Services 10.0 Pharmaceuticals, Biotech & Life Sciences 8.1 Retailing 8.0 Energy 7.7 Diversified Financials 6.4 Materials 5.5 Real Estate 5.0 Food, Beverage & Tobacco 4.9 Health Care Equipment & Services 4.9 Consumer Durables & Apparel 4.5 Banks 3.9 Consumer Services 3.7 Utilities 3.7 Technology Hardware & Equipment 3.5 Money Market Investments 2.9 Insurance 2.4 Food & Staples Retailing 2.0 Household & Personal Products 2.0 Semiconductors & Semiconductor Equipment 1.7 Automobiles & Components 1.3 Transportation .4 † Based on net assets. The following is a summary of the inputs used as of March 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 468,665,633 - - Mutual Funds 13,903,486 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the funds rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 22, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 22, 2014 By: /s/ James Windels James Windels Treasurer Date: May 22, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
